DETAILED ACTION
This Office action is in response to the Election filed on 25 March 2022. Claims 1-20 are pending in the application. Claims 1, 9, and 17 are independent.

                                   Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement sheets of drawings were received on 25 March 2022.  These drawings are acceptable.

Election/Restrictions
Applicant's election with traverse of Species III, on which claims 17-20 are readable, in the reply filed on 09 March 2022 is acknowledged.  The traversal is on the ground(s) that the Examiner has failed to properly identify species and failed to properly support a species restriction requirement.  This is not found persuasive because although Applicant has alleged that the Examiner’s restriction requirement is improper, Applicant has failed to explain why Species I, II, and III are NOT patentably distinct, why Species I, II, and III are NOT mutually exclusive, or that there would NOT be a serious search burden on the Examiner if restriction were not required. 
First, Applicant has argued that the restriction requirement fails to properly identify the asserted species. Applicant has argued that the restriction requirement defines the species by the claims. However, in the restriction requirement, the species have been properly identified by the distinguishing features of each species, in addition to which claims would be readable upon each species. Although species cannot be solely based on the claims, claims may be used for grouping when figures and description are not convenient. The Examiner has identified the species by distinguishing features, as well as the associated claims. Therefore, the restriction requirement properly identified the asserted species.
Admittedly, identifying species solely by the claims is not proper, however, in this case, the Examiner identified the species by the distinguishing characteristics of each species. The restriction requirement identified Species I as drawn to a method in which a flowable dielectric material is formed, a wet oxidation treatment is performed on the flowable dielectric material, the wet oxidation treatment comprising applying an acid and oxidizer mixture on the flowable dielectric material; and a dry anneal is performed on the flowable dielectric material to cure the flowable dielectric material; Species II has been identified as a method in which a flowable dielectric material is formed on a substrate, a first cycle of a conversion process to convert the flowable dielectric material to an oxide is performed, the conversion process comprising: applying an acid mixture to the flowable dielectric material; and annealing the flowable dielectric material with a dry anneal with a volume percentage of H20 less than 10%; and Species III has been identified as a method drawn to the fabrication of finFETs in which a first dielectric material is deposited between a first fin and a second fin; an ozone cure is performed on the first dielectric material; an ultraviolet cure is performed on the first dielectric material; at least one cycle of a conversion process is performed for converting the first dielectric material to an oxide, the conversion process comprising: applying a sulfuric acid peroxide mixture to the first dielectric material; and performing a dry anneal on the dielectric material; an excess portion of the oxide above the first fin and the second fin is removed with a planarization; and 29Attorney Docket No. TSMP20193006US00the oxide is recessed to form a shallow trench isolation region between the first fin and the second fin. Furthermore, Applicant has referred to these above-identified species as “embodiments” of the disclosed invention, see, for example, paragraphs [0012], [0015].and [0031]-[0032] of Applicant’s originally-filed specification. The above-identified species refer to different embodiments of Applicant’s invention. Clearly, the Examiner has not relied solely on the claims to identify the identified species, but has also relied on various distinguishing characteristics of the species to identify each species.  Thus, the restriction requirement properly identified the species.
Second, Applicant has argued that the restriction requirement fails to support a species restriction. Admittedly, a proper species restriction requires a two-prong test for distinctness: (i) each species must be mutually excluded as claimed AND (ii) the species, as claimed, are not obvious variants of each other. First, as noted above Applicant has failed to demonstrate how the species, as claimed, are NOT mutually exclusive or are NOT obvious variants of each other. As noted in the restriction requirement, the species are independent or distinct because each above-identified species requires a different oxidation treatment. Moreover, Species I and Il are drawn to
oxidizing a flowable dielectric material by different methods, whereas Species III is
drawn to oxidizing a dielectric material deposited between a first fin and a second fin in
the context of a finFET. Therefore, the species are distinct and are not obvious variants of one another, as provided in the restriction requirement. Since the species have been defined by their mutually exclusive characteristics, the restriction clearly supports the species restriction.
	Applicant has further argued that claims 1-20 are all generic to asserted Species I and asserted Species II, as claims 1-17 do not recite features that would preclude them from reading on such a method. In general, a generic claim should require no material element additional to those required by the species claims, and each of the species claims must require all the limitations of the generic claim. However, in the instant application, whereas Species I and II require a flowable dielectric material, Species III does not. Also note in paragraph [0012] that Applicant has disclosed that in some embodiments the dielectric may be a flowable dielectric. Therefore, independent claims 1 and 9 clearly include features not required in independent claim 17.
Applicant has also argued that the restriction fails to demonstrate a serious search burden. As noted above, Species III is drawn to the fabrication of a finFET and requires a first and a second fin, which is not required in the methods of Species I or Species II. Clearly, a search for Species I and Species II would not require a search for a finFET. In addition, Species II requires annealing the flowable dielectric material with a dry anneal with a volume percentage of H2O less than 10%. However dependent claim 6 requires the dry anneal is performed with a volume percentage of H2O less than 1%. Hence, prior art used to reject Species II may not be teach the limitation of dependent claim 6. In addition, although Species I requires applying an acid and oxidizer mixture on the flowable dielectric material, Species II only requires applying an acid mixture to the flowable dielectric material. Hence, prior art that could be used to reject independent claim 9 may not be used to reject independent claim 1. Therefore, the examiner would have to search multiple classes/subclasses based on the particular claimed features noted above, precipitating different prior art issues (35 U.S.C. 102/103), different search strings, different areas of NPL, and the like. Furthermore, there may be different issues with 35 U.S.C. 112 with each of the claimed distinct species. Thus, there would be a serious burden upon the Examiner if all species were examined together.
Furthermore, as set forth in the restriction requirement, should Applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AlA 35 U.S.C. 103(a) of the other species. Applicant has failed to  submit evidence or identify such evidence now of record showing the identified species to be obvious variants or clearly admit on the record that this is the case. Rather, Applicant has argued that the restriction requirement was improper, since the Examiner failed to properly identify the species and failed to properly support a species restriction requirement. However, as set forth above, the species restriction requirement did properly identify the species and did provide reasons to properly support the species restriction requirement. Therefore, the requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al., US 2015/0179503, in view of Lee et al., KR 10-2018-0060909, further in view of Ohtou et al., US 10,038,079.
Tsai et al. disclose a method of forming a semiconductor device, shown in Figs. 3F-3K, comprising: 
depositing a first dielectric material 315 between a first fin 104 and a second fin 104, see Fig. 3G and paragraphs [0041]-[0046];
performing an ozone cure on the first dielectric material 315, see Fig. 3G and paragraph [0047]; 
performing at least one cycle of a conversion process for converting the first dielectric material 315 to an oxide, the conversion process comprising: 
applying an hydrogen peroxide mixture 320 to the first dielectric material 315, see Fig. 3G and paragraphs [0049]-[0051]; and 
performing a dry anneal 330 on the first dielectric material 315, see Fig. 3H and paragraphs l0052]-[0057];
removing an excess portion of the oxide 315 above the first fin 104 and the second fin 104 with a planarization 335, see Fig. 3I and paragraph [0058]; and 
TSMP20193oo6USooPage 12 of 20recessing 338  the oxide 315 to form a shallow trench isolation region between the first fin 104 and the second fin 104, see Figs. 3J and paragraph [0058].
Although Tsai et al. disclose performing an ozone cure on the first dielectric material 315, see Fig. 3G and paragraph [0047], Tsai et al. fail to teach or suggest performing an ultraviolet cure on the first dielectric material. However, Lee et al. disclose that a curing process is performed on a flowable dielectric, and that the curing process can includes UV curing, ozone curing (O3) plasma curing, or low temperature ozone (O3) plasma  and UV curing. Since Lee et al. teach the functional equivalence of  ozone curing and ozone curing along with UV curing, it would have been obvious to the skilled artisan that an ultraviolet cure could have been performed on the dielectric layer 315 in the known method of Tsai et al. 
Although Tsai et al. disclose performing a wet oxidation on the reflowable dielectric material 315 to convert the flowable dielectric material 315 into silicon oxide (see paragraph [0051]) by applying an hydrogen peroxide mixture 320 to the first dielectric material 315, see Fig. 3G and paragraphs [0049]-[0051], Tsai et al. do not teach or suggest applying a sulfuric acid-hydrogen peroxide mixture to the first dielectric material 315. However, it is known in the art to perform a wet chemical oxidation to a flowable dielectric material 50 by applying a sulfuric acid-hydrogen peroxide mixture to the flowable dielectric material 50, see Fig. 13B and column 8, line 61, bridging column 10 to line 14 of Ohtou et al. In light of the disclosure of Ohtou et al., it would have been obvious to the skilled artisan to apply sulfuric acid along with the hydrogen peroxide in the known method of Tsai et al. in order to convert the flowable dielectric material to silicon oxide, since a wet oxidation chemistry comprising a mixture of sulfuric acid and hydrogen peroxide is capable of replacing nitrogen and hydrogen atoms with oxygen atoms to form the silicon oxide. 
With respect to claim 18, Tsai et al. disclose that the first dielectric material comprises perhydro-polysilazane, see paragraph [0040].  
With respect to claim 19, Tsai et al. disclose that depositing the first dielectric material comprises using trisilylamine as a precursor, see paragraph [0040].  
With respect to claim 20, although Tsai et al. disclose performing additional annealing steps 340 (see Fig. 3K and paragraph [0059],Tsai et al. do not teach or suggest performing at least two cycles of the conversion process. However, to ensure that the entire flowable dielectric material 315 is converted to silicon oxide in the known method of Tsai et al., it would have been obvious to the skilled artisan to performs at least two cycles of the conversion process.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose various post-deposition treatments for flowable dielectric materials.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849. The examiner can normally be reached M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

(toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822